Case 1:20-cr-00400-JSR Document 58 Filed 03/17/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

te ee meme eee mm eae x.

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-Vi- OF FORFEITURE/

: MONEY JUDGMENT

JOSE MORELY CHOCRON,

a/ic/a “Pepe,” : 20 Cr, 400 (JSR)
Defendant.
we ee ee ee ee x

WHEREAS, on or about August 6, 2020, JOSE MORELY CHOCRON, a/k/a
“Pepe,” (the “Defendant”), among others, was charged in a one-count Indictment, 20 Cr. 400 GSR)
(the “Indictment”’), with conspiracy to commit money laundering, in violation of Title 18, United
States Code, Section 1956(h) (Count One):

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant Title-18, United States Code, Section
982(a)(1) of any and all property, real and personal, involved in the commission of the offense
charged in Count One of the Indictment, or any property traceable to such property, including but
not limited to a sum of money in United States currency representing the amourit of property
involved in the offense charged in Count One of the Indictment, and a specific asset;

WHEREAS, on or about 4 he a the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), a sum of money
equal to $103,250.50 in United States currency, representing property involved in the commission

of the offense charged in Count One of the Indictment;

 

 

 

 

 

 
Case 1:20-cr-00400-JSR Document 58 Filed 03/17/21 Page 2 of 4

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $103,250.50 in United States currency representing the amount of property involved in
the offense charged in Count One of the Indictment; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the property involved in the offense charged in Count One of the Indictment cannot be
located upon the exercise of due diligence,

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorneys, ANDREW C. ADAMS, BENET J. KEARNEY, and SARAH MORTAZAVI of
counsel, and the Defendant, and his counsel, HOWARD B. BROWNSTEIN, Esq,, that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $103,250.50 in United. States
currency (the “Money Judgment”), representing the amount of property involved in the offense
charged in Count One of the Indictment, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSE
MORELY CHOCRON, a/k/a “Pepe,” and shall be deemed part of the sentence of the Defendant,
and shall be included in the judgment of conviction therewith.

3, All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

 

 

 

 

 

 

 
Case 1:20-cr-00400-JSR Document 58 Filed 03/17/21 Page 3 of 4

4. The United States Marshals Service is authorized to deposit the payrnents
on the Money Judgment in the Assets Forfeiture Fund, and the United States shail havé clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate.

. or dispose of forfeitable property, including depositions, interrogatories, requests for production
of docurments arid the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8 The Clerk of the Court shall forward three certified copies of this Conserit
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 

 

 

 
Case 1:20-cr-00400-JSR Document 58 Filed 03/17/21 Page 4 of 4

. 9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO: |
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

WES
By: Ko W412
Andrew C, Adams DATE
Benet J, Kearney &
Sarah Mortazavi
Assistant United States Attorneys
One St. Andrew’s Plaza

New York, NY 10007
(212)637-2340./ 2260 / 2520

 

 

 

 

3/2 [21
DATE
2 / = / Af
Howard B. Browsnstein, Esq. DATE
Attorney for Defendant
512 42"4 Street
Union City, NJ 07087
SO. ORDERED: ,
Ond Shy) 12 (
HONORABLE JED 'S. HAKOFF DAT

UNITED STATES DISTRICT JUDGE

 

 

 
